DETAILED ACTION

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features recited in Applicant’s independent claims 1 and 9, as pertaining to (using claim 1 as an example):  a three-dimensional (3D) imaging system comprising: 
an image capture system comprising an image intensifier comprising a photocathode, a micro-channel plate, and a fluorescent screen coupled to an input of an image sensor, 
the image sensor is configured to capture one two-dimensional (2D) image frame at a time based on light reflected from a target scene region and 
the image intensifier is configured to control gain of the captured 2D image in response to an image intensifier drive signal controlled by an image processing computing device; and 
the image processing computing device coupled to the image capture system, the image processing system comprising two or more processors and a memory comprising programmed instructions stored thereon, the processors configured to be capable of executing the stored programmed instructions to: 
break image data in the one captured 2D image frame into two or more 2D sub-images which together comprise the image data from the target scene region; 
execute one or more 3D image processing operations with the two or more processors operating in parallel on the two or more 2D sub-images that comprise the captured 2D image frame, 
the one or more 3D image processing operations comprising determining a phase or relative phase and amplitude at one or more pixels of the two or more 2D sub-images to develop a phase and distance map and pixel amplitude data for each of the pixels representing a relative reflectance; 
collect 3D sub-image data comprising the phase and distance map and the pixel amplitude data resulting from the execution of the one or more 3D image processing operations from each of the two or more processors operating in parallel; and 
assemble the collected 3D sub-image data into a unified 3D image of the target scene region.
	The closest prior art to the above features of Applicant’s independent claims is of record in this application history and/or discussed throughout.


The Examiner’s Claim Interpretation upon Which This Allowance is Based
	The examiner’s claim interpretation upon which the allowance is based is provided herein. If Applicant disagrees or does not accept this claim interpretation, then Applicant needs to amend the claims and/or otherwise re-open prosecution to argue why the Examiner’s interpretation is incorrect. Otherwise, without a re-open of prosecution, it is understood that Applicant is satisfied with this interpretation, upon which this allowance is based. 
	Using claim 1 as an example (the same analysis applies to claim 9), the examiner interprets the 3D imaging system/method to have an image capture system that captures a single 2D image frame (claim language is “one two-dimensional image frame”) at a time, whereby the image intensifier is configured to control gain of the captured 2D image in response to an image intensifier drive signal controlled by an image processing computing device.  The image processing computing device is coupled to an image capture system with the features as claimed, and the image processing computing device is capable of, among other functions, break image data in the single (one) captured 2D image frame into 2 or more 2D sub-images, which together comprise the image data from a target scene region.  Then, parallel processing tasks are performed as claimed, on the 2 or more 2D sub images, as claimed.  
	Therefore, the system/method of Applicant’s allowable claims captures 2D image frames in a serial manner (so, one 2D image), and then processes that one/single 2D image in a parallel processing manner, as claimed.  
As discussed during a previous interview with Applicant’s representative on 6 January 2021, Applicant’s claimed invention appears to be a hybrid or combination of serial image capture with parallel processing.  Whereas many systems/methods of the prior art may use 2 or more (more than one) 2D image frame to generate a 3D image of a scene. 
*   *   *   *   *
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613